Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        September 15, 2020




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON                                              No. 53025-2-II

                                Respondent,

           v.

    JACE THOMAS HAMBRICK                                      UNPUBLISHED OPINION

                                Appellant

         LEE, C.J. — Jace T. Hambrick appeals his convictions for attempted second degree rape of

a child and communication with a minor for immoral purposes, arguing that his right to a jury trial

was violated because he never personally waived his right to a jury trial. The State concedes

Hambrick’s jury trial waiver was improper. We accept the State’s concession. Hambrick also

argues that his conviction for attempted second degree rape of a child is not supported by sufficient

evidence. And, in a Statement of Additional Grounds (SAG),1 Hambrick argues that his conviction

for communication with a minor for immoral purposes is not supported by substantial evidence.

We hold that sufficient evidence supports Hambrick’s convictions. Accordingly, we reverse

Hambrick’s convictions and remand to the trial court for further proceedings consistent with this

opinion.



1
    RAP 10.10.
No. 53025-2-II


                                                FACTS

        In February 2017, the State charged Hambrick with attempted rape of a child in the second

degree and communicating with a minor for immoral purposes. In January 2018, Hambrick’s trial

counsel filed a written jury trial waiver that stated,

                NOW COMES Defendant, Jace Thomas Hambrick, by and through his
        retained counsel of record, Steven W. Thayer, P.S., and hereby notifies the State
        and the Court that he has been advised of his right to a jury trial, and hereby
        knowingly waives jury in this case.

Clerk’s Papers (CP) at 3. The waiver was signed by Hambrick’s trial counsel but was not signed

by Hambrick. On the morning of trial, Hambrick’s trial counsel confirmed that they filed the jury

trial waiver. The trial court also acknowledged the jury trial waiver had been previously filed with

the court. Although Hambrick was present, he did not speak.

        At trial, Detective Robert Givens of the Vancouver Police Department testified regarding

the investigation that led to Hambrick’s arrest. Detective Givens participated in an undercover

operation to identify people using the internet to sexually exploit children. As part of the operation,

Detective Givens created an internet posting for a “casual encounter” section of a website. 1

Verbatim Report of Proceeding (VRP) at 52. The posting was titled, “jus gamer gurl sittin home

on sunny day - w4m.” Exhibit 1. Detective Givens testified that “w4m” means a woman looking

for a man. Exhibit 1. Detective Givens specifically chose the language for the posting to appear

as a younger person.

        Hambrick responded to the posting by email. The following exchange took place over

email between Hambrick and Detective Givens, who was posing as the person who made the

internet post:




                                                   2
No. 53025-2-II


       [GIVENS:] I am HOOKED on ALIEN ISOLATION rite now. I suk, but im hooked
       :P
       [HAMBRICK:] . . .forget sex. Let me come watch. I haven’t gotten that one yet.
       I’m on overwatch and the witcher 3 xD
       [GIVENS:] I’m a 20 year old white guy that’s sore from work and wants to relax
       and watch the alien kill you. Maybe more. :P
       [GIVENS:] im 13 and this alien is fukn tearin me up
       [HAMBRICK:] Pft. . . xD why did you post an ad in craigslist if your 13? You
       mean 23? Also. Yea? Man I wanna watch xD
       [GIVENS:] sorry i like college guyz :P

Exhibit 2 at 2-3.2 After a few more emails, Hambrick began communicating by text message.

Hambrick requested a photo of the girl “Julie” with whom he thought he was texting. Givens sent

a picture of an undercover officer dressed to appear as a 13-15 year old girl. The following text

message exchange took place between Detective Givens posing as “Julie” and Hambrick:

       [HAMBRICK:] Haha. So were you interested in hanging out? Or was this more of
       a text buddy thing?
       [GIVENS:] im down 4 whatevs. wat u thinkin?
       [HAMBRICK:] You live alone? Cause I can drive up and we can chill for a few
       hours.
       [GIVENS:] i live with my nosy a$$ mom
       [HAMBRICK:] Oh yea? Doesn’t bother me if you lock the door ;) just in case.
       [GIVENS:] wat u thinkin :)
       [HAMBRICK:] I dunno. I personally love to eat a woman out. But I wanna meet
       you first and talk to you. Cause I think this could be more. If you wanted it to be
       :)
       [GIVENS:] wow. u cool wit dat? im blushin man. . .
       [HAMBRICK:] Haha. I don’t get out much. And I love to game. I feel like if we
       got to talking it might go somewhere. You’re beautiful and a gamer. I have no
       problem hanging out with you. :)
       [GIVENS:] that’s kewl. wat bout that eatin out stuff :P
       [HAMBRICK:] Yes. I will still do that ;)
       [GIVENS:] oh my naughty boi!
       [HAMBRICK:] I can be real bad if your into bondage
       [GIVENS:] ooo tell julie mor
       [HAMBRICK:] One sec dear


2
  We note that Exhibit 2 does not contain page numbers. Thus, for purposes of this opinion, we
number the pages 1-6 starting from the first page of the exhibit.


                                               3
No. 53025-2-II


       [HAMBRICK:] I have a blind fold, ball gag, some bed restraints. So I can tease
       your body. ;) and you can’t do a thing about it.
       [GIVENS:] oh my!!!!
       [HAMBRICK:] Wanna do this tonight? You have me eager.
       [GIVENS:] hmmmm mayb. . .mom sumtimz goes out with her BF on weekends
       [HAMBRICK:] Who says that if you like it we don’t have to do it again. ;)
       [HAMBRICK:] Cause if you like it. I’m gonna ask to come back xD
       [GIVENS:] wow. u sur u kewl with this?
       [HAMBRICK:] Why wouldn’t I be?
       [GIVENS:] cuz im 13. plus i cant drive.
       [HAMBRICK:] Haha. Well. If you want we can do this in the car.
       [GIVENS:] im kewl. lemme find out wat my mom is doin. u aint a crazy guy rite?
       [HAMBRICK:] I honestly thought you were joking about being 13
       [GIVENS:] No.
       [GIVENS:] uhh im not. so we still kewl?
       [GIVENS:] not jokin i mean
       [HAMBRICK:] You won’t call the cops will you?
       [GIVENS:] fuk no. FTP lol
       [HAMBRICK:] Yea? Then sure. Does your mom know your gonna lose your
       virginity?
       [HAMBRICK:] XD
       [GIVENS:] who says im a virgin? lol
       [HAMBRICK:] Ohhh damn. . .so you’re used to this
       [GIVENS]: i don’t kiss and tell ;)
       [HAMBRICK:] Okay. Then yea. So. Do you want me in the house? Does your
       mom know about this?
       [GIVENS:] uh no my mom would freak dude

Exhibit 3 at 1-3.

       Hambrick continued texting “Julie” and arranged to meet her at her house.           When

Hambrick arrived at the house, the undercover officer from the photo met him at the door and let

him in. Hambrick was arrested, and the State charged him with attempted second degree rape of

a child and communication with a minor for immoral purposes.

       Hambrick testified at his trial. Hambrick testified that when he was looking at internet

postings, he had no interest in interacting with someone under the age of eighteen. Hambrick knew

that when answering an internet ad he might end up interacting with someone pretending to be an



                                               4
No. 53025-2-II


adult or pretending to be someone they were not and it was common for people to lie on the

internet. Hambrick also testified that he never believed he was actually interacting with a 13 year

old because the ad was posted on a website that required a person to be 18 to post ads and she was

playing a game that was rated for people over 17 years old. He also did not believe that he was

interacting with a 13 year old because of her language choices, that she was not a virgin, and she

knew exact directions to her house. Hambrick further testified he could tell the person in the photo

he received was not 13.

        Hambrick also testified that he specifically asked the person he was interacting with to

come to the door so he could verify that he was meeting a consenting adult and not a teenager.

Hambrick stated that he believed the person who answered the door was over 20 years old.

Hambrick further testified that if a 13 year old had opened the door he would have turned around

and left.

        Following the bench trial, the trial court entered written findings of fact and conclusions of

law. Specifically, the trial court made the following finding regarding Hambrick’s intent,

        The Defendant testified that he was engaged in online roleplaying and at all times
        believed he was communicating with an adult. This testimony is not credible. The
        defendant clearly expressed by words and conduct that he intended to have sex with
        a 13 year old.


CP at 65. The trial court concluded that Hambrick was guilty of attempted rape of a child in the

second degree and communication with a minor for immoral purposes.

        The trial court imposed an exceptional sentence downward of 18 months confinement. The

trial court also imposed community custody and legal financial obligations.

        Hambrick appeals.



                                                  5
No. 53025-2-II


                                              ANALYSIS

       Hambrick appeals his convictions, arguing that his right to a jury trial was violated because

he never personally waived his right to a jury trial. Hambrick also argues that the trial court’s

findings of fact are insufficient to support the conclusion that Hambrick committed attempted

second degree rape of a child and communication with a minor for immoral purposes because the

trial court did not find that Hambrick believed that the person he was interacting with was 13 years

old. The State concedes that Hambrick’s right to a jury trial was violated. We accept the State’s

concession, reverse, and remand to the trial court for further proceedings consistent with this

opinion.

A.     RIGHT TO A JURY TRIAL

       Hambrick argues that his jury trial waiver was improper because he never personally

waived his right to a jury trial. We agree.

       We review a jury trial waiver de novo. State v. Benitez, 175 Wash. App. 116, 128, 302 P.3d
877 (2013). “A defendant may waive the right [to a jury trial] as long as the defendant acts

knowingly, intelligently, voluntarily, and free from improper influences.” State v. Pierce, 134 Wn.

App. 763, 771, 142 P.3d 610 (2006). A waiver will not be presumed; instead, the waiver must be

supported by the record on review. Id. The State has the burden of establishing a valid waiver has

occurred. State v. Wicke, 91 Wash. 2d 638, 645, 591 P.2d 452 (1979).

       Waiver of the right to a jury trial does not require an extensive colloquy. Pierce, 134 Wn.

App. at 771. However, the defendant must be informed of his right to a jury trial and make a

“personal expression of waiver.” Id. Because the waiver is personal to the defendant, it cannot be

effected by counsel, even when done in the defendant’s presence. Wicke, 91 Wash. 2d at 644-45.



                                                 6
No. 53025-2-II


       Here, the State concedes that Hambrick did not personally waive his right to a jury trial.

The record shows that the written jury trial waiver that was filed in the trial court was signed only

by Hambrick’s trial counsel and not by Hambrick personally. And only Hambrick’s trial counsel

acknowledged the waiver before the trial court. Therefore, there is no evidence in the record that

Hambrick personally waived his right to a jury trial.          Accordingly, we accept the State’s

concession. Because Hambrick’s jury trial waiver was improper, we reverse his convictions and

remand this case to the trial court for further proceedings.

B.     SUFFICIENCY OF THE EVIDENCE3

       Hambrick also argues that the trial court’s findings of fact are insufficient to support his

convictions for attempted second degree rape of a child and communication with a minor for

immoral purposes because the trial court never found that Hambrick believed the person he was

interacting with was actually 13 years old.




3
  We address Hambrick’s challenge to the sufficiency of the evidence because “‘[i]f there is
insufficient evidence to support a conviction, the Double Jeopardy Clause requires reversal and
remand for judgment and dismissal with prejudice.’” State v. Rodgers, 146 Wash. 2d 55, 60, 43 P.3d
1 (2002) (quoting Br. of Cross Petitioner). Generally, jeopardy attaches in a bench trial when the
first witness is sworn. State v. George, 160 Wash. 2d 727, 742, 158 P.3d 1169 (2007). The Supreme
Court has indicated that jeopardy may not attach to a bench trial that was held with an improper
jury waiver. Id. at 743 (“Because George had not waived his right to a jury trial, the trial court
was without power to find George guilty.”) However, the court’s decision was made in the context
of whether jeopardy attaches to pretrial dismissal, not whether jeopardy attaches to a bench trial
held with an improper waiver of a jury trial. The court also stated, “‘Without risk of a
determination of guilt, jeopardy does not attach, and neither an appeal nor further prosecution
constitutes double jeopardy.’” Id. (quoting Serfass v. United States, 420 U.S. 377, 391-92, 95 S.
Ct. 1055, 43 L. Ed. 2d 265 (1975)). Because, here, the trial court swore in witnesses and made
determinations of guilt, jeopardy arguably attached. And because there is no clear law on the issue,
we address Hambrick’s challenges to the sufficiency of the evidence. However, because we
reverse Hambrick’s convictions based on an improper jury trial waiver we do not address the
remaining issues raised in Hambrick’s opening brief or in his SAG.


                                                  7
No. 53025-2-II


       Evidence is sufficient to support a conviction if, after viewing the evidence and all

reasonable inferences in a light most favorable to the State, a rational trier of fact could find each

element of the crime proven beyond a reasonable doubt. State v. Green, 94 Wash. 2d 216, 221, 616
P.2d 628 (1980). Our review of a claim of insufficient evidence arising from a bench trial is limited

to whether substantial evidence supports the trial court’s findings of fact and whether the findings

support the conclusions of law. State v. Alvarez, 105 Wash. App. 215, 220, 19 P.3d 485 (2001).

“Substantial evidence is evidence sufficient to persuade a fair-minded, rational person that the

findings are true.” State v. Smith, 185 Wash. App. 945, 956, 344 P.3d 1244, review denied, 183
Wash. 2d 1011 (2015). Credibility determinations are for the trier of fact and this court does not

review credibility determinations on appeal. State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850

(1990). We review de novo the trial court’s conclusions of law. State v. Rawley,___Wn. App.___,

466 P.3d 784, 787 (2020).

       To convict a defendant of attempted second degree rape of a child, the State must prove

beyond a reasonable doubt that the defendant took a substantial step toward having “sexual

intercourse with another who is at least twelve years old but less than fourteen years old and not

married to the perpetrator and the perpetrator is at least thirty-six months older than the victim.”

RCW 9A.44.076(1). A person is guilty of attempting to commit a crime if, “with intent to commit

a specific crime, he or she does any act which is a substantial step toward the commission of that

crime.” RCW 9A.28.020(1). Attempt also requires the specific intent to have sexual intercourse

with a child. State v. Johnson, 173 Wash. 2d 895, 908, 270 P.3d 591 (2012).

       Contrary to Hambrick’s argument, proving attempted second degree rape of a child does

not require that the State prove the defendant believed that they were interacting with a person of



                                                  8
No. 53025-2-II


a certain age. Johnson explained in detail what was required to prove specific intent for attempted

rape of a child:

       [I]t is clear that the age of the victim of child rape—either the child victim’s actual
       age or the defendant’s belief in a fictitious victim’s age—is material to proving the
       specific intent element of attempted child rape. The State must prove the age of the
       intended victim to prove that the defendant intended to have sexual intercourse with
       a child. However, the State’s method of proving the intended victim’s age will be
       different depending on whether the victim is an actual child or a fictitious child.

               . . . [A] fictitious victim exists only within the context of the sting operation;
       her age can be established only by publication and receipt of the information. Thus,
       the State must show that the defendant knew the perceived victim’s age, usually by
       proving that the perceived victim communicated her age and the defendant received
       the information. The State must then make the same proof of the defendant’s intent:
       that he intended sexual intercourse with this victim.
173 Wash. 2d at 908.

       Here, Givens, posing as “Julie,” stated that she was 13 at least 3 times throughout the text

messages and emails. Hambrick acknowledged Julie’s statements that she was 13 and stated he

wanted to have sex with her anyway. Although Hambrick testified that he did not believe he was

actually communicating with a 13 year old, the trial court explicitly found his testimony to be not

credible. We do not review the trial court’s credibility determination. Based on the evidence, the

trial court specifically found that “[t]he defendant clearly expressed by words and conduct that he

intended to have sex with a 13 year old.” CP at 65. The trial court’s finding is supported by

substantial evidence.

       The emails and text messages are substantial evidence supporting the trial court’s finding

that Hambrick intended to have sex with a 13 year old. Accordingly, sufficient evidence supports

Hambrick’s conviction for attempted second degree rape of a child.




                                                   9
No. 53025-2-II


       In his SAG, Hambrick also argues that the evidence was insufficient to support his

conviction for communication with a minor for immoral purposes.           A person is guilty of

communicating with a minor for immoral purposes if the person “communicates with someone the

person believes to be a minor for immoral purposes.” RCW 9.68A.090(1). Hambrick asserts that

he did not believe that he was communicating with a minor but was instead engaged in roleplaying.

       As explained above, in the communications between Givens and Hambrick, Givens, posing

as “Julie,” repeatedly stated that she was 13 years old. Although Hambrick claimed he did not

believe he was communicating with a 13 year old, the trial court did not find this testimony

credible. Therefore, there was substantial evidence to support the trial court’s findings that

Hambrick communicated with “Julie” with the intent to have sex with a 13 year old and, therefore,

sufficient evidence supports the trial court’s conclusion that Hambrick communicated with a

person he believed to be a minor for immoral purposes.

       Although Hambrick’s convictions for attempted second degree rape of a child and

communication with a minor for immoral purposes were supported by substantial evidence,

Hambrick’s right to a jury trial was violated by an improper jury trial waiver. Therefore, we

reverse Hambrick’s convictions and remand to the trial court for further proceedings.




                                               10
No. 53025-2-II


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                  Lee, C.J.
 We concur:




 Maxa, J.




 Glasgow, J.




                                             11